Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 10/31/2019, 11/25/2019, 02/26/2020, 03/26/2020, 07/24/2020, 02/17/2021, 04/08/2021, 06/30/2021, 09/15/2021 and 10/15/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 3-6 and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taejoon et al. (KIKI-net: cross-domain convolutional neural networks for reconstructing undersampled magnetic resonance images. Magnetic resonance in medicine. 2018 Nov; 80(5): 2188-2201, hereinafter “Taejoon”; provided by the Applicant on the IDS filed on 11/25/2019).



Consider claim 3, Taejoon further teaches wherein the first neural network sub-model includes at least one convolutional layer and at least one transposed convolutional layer (page 2190, section 2.2 Deep CNN for k-space completion).  

Consider claim 4, Taejoon further teaches wherein the first neural network sub-model includes at least one locally-connected layer (page 2190, section 2.2 Deep CNN for k-space completion).  

Consider claim 5, Taejoon further teaches wherein the first neural network sub-model includes at least one data consistency layer (page 2196-2197, section 4. DISCUSSION).  

Consider claim 6, Taejoon further teaches wherein the first neural network sub-model comprises a data consistency block implemented at least in part using a non-

Consider claim 10, Taejoon further teaches wherein the first neural network sub-model includes at least one fully-connected layer (page 2190, section 2.2 Deep CNN for k-space completion).  

Consider claim 11, Taejoon further teaches wherein the first neural network sub-model includes a fully- connected layer, the method further comprising: applying the fully-connected layer to a real part of the spatial frequency domain data; and applying the fully-connected layer to an imaginary part of the spatial frequency domain data (page 2188, section 1. INTRODUCTION).  

Consider claim 12, Taejoon further teaches wherein the first neural network sub-model includes a first fully-connected and a second fully connected layer, the method further comprising: applying the first fully-connected layer to a real part of the spatial frequency domain data; 65applying the second fully-connected layer to an imaginary part of the spatial frequency domain data (page 2188, section 1. INTRODUCTION).  

Consider claim 13, Taejoon further teaches wherein the first and second fully-connected layers share at least some weights (page 2190, section 2.2 Deep CNN for k-space completion).  

Consider claim 14, Taejoon further teaches transforming output of the first and second fully-connected layers using a Fourier transformation to obtain image-domain 

Consider claim 15, Taejoon further teaches wherein the second neural network sub-model comprises a series of blocks comprising respective sets of neural network layers, each of the plurality of blocks comprising at least one convolutional layer and at least one transposed convolutional layer (pages 2191-2192, section 2.3 Deep CNN for image restoration).  

Consider claim 16, Taejoon further teaches wherein each of the plurality of blocks further comprises: a Fourier transformation layer, a data consistency layer, and an inverse Fourier transformation layer (page 2190, section 2.1 Problem formulation).  

Consider claim 17, Taejoon further teaches training the neural network model using a set of high-field images to obtain a first trained neural network model; and adapting the first neural network model by using a set of low-field images (page 2188, section 1. INTRODUCTION).  

Consider claim 18, Taejoon further teaches wherein the spatial frequency domain data is under-sampled relative to a Nyquist criterion (page 2188, section 1. INTRODUCTION).  

Consider claim 19, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 19.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Ham (U.S. PAT. 10,436,869) in view of Taejoon.

Consider claim 20, Ham discloses a magnetic resonance imaging (MRI) system (col. 9 lines 20-41), comprising: a magnetics system (col. 9 lines 20-41) comprising: a Bo magnet configured to provide a Bo field for the MRI system (col. 5 lines 6-29); gradient coils configured to provide gradient fields for the MRI system (col. 6 lines 19-31); and at least one RF coil configured to detect magnetic resonance (MR) signals (col. 1 lines 24-37); a controller configured to: control the magnetics system to acquire MR spatial frequency data (col. 6 lines 7-18).
Ham does not explicitly show that generate an MR image from MR spatial frequency data using a neural network model that comprises: a first neural network portion configured to process data in a spatial frequency domain; and a second neural network portion configured to process data in an image domain.
In the same field of endeavor, Taejoon teaches generate an MR image from MR spatial frequency data using a neural network model that comprises: a first neural network portion configured to process data in a spatial frequency domain (Page 2188, section 1. INTRODUCTION i.e., We iteratively (or alternately) applied 2 different CNNs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, generate an MR image from MR spatial frequency data using a neural network model that comprises: a first neural network portion configured to process data in a spatial frequency domain; and a second neural network portion configured to process data in an image domain, as taught by Taejoon, in order to demonstrate accurate MR image reconstruction from undersampled k-space data using cross-domain convolutional neural networks.



Allowable Subject Matter

6.	Claims 2 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 2, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the generating comprises: processing the input MR spatial frequency data using the first neural network sub- model to obtain output MR spatial frequency data; transforming the output MR spatial frequency data to the image domain to obtain input image-domain data; and processing the input image-domain data 

Claims 7-9 are depend on claim 2. Therefore the reason for allowance claims 7-9 are the same as the reason for allowance claim 2 set forth above.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649